Juez Asociado Sr. Ortiz
Opinión disidente del
La opinión de este Tribunal contiene una excelente dis-cusión de todos los problemas y puntos de vista envueltos en esta apelación. Su calidad se manifiesta a través de la forma *310serena y objetiva con que se exponen cabalmente todas las autoridades y precedentes judiciales relevantes a la resolución de este caso. No hay margen para la búsqueda de preceden-tes adicionales. Pero precisamente a base del estudio des-arrollado en la opinión mayoritaria, me veo obligado a disen-tir de las conclusiones formuladas por este Tribunal, de su dictamen final y de los resultados que son consecuencia de 'esa opinión.
Estoy convencido de que la confesión prestada por el acu-sado en la noche del 9 al 10 de octubre de 1950, lejos de ser involuntaria absolutamente y como cuestión de derecho, fué voluntaria, por ser una expresión auténtica de la voluntad ‘ y de los pensamientos del acusado, sin que fuese el resultado de coacción alguna, ya fuese física o psicológica. El acu-sado, un hombre inteligente, educado, maduro, perspicaz, siempre alerta, y siempre con plena conciencia de sus dere-chos, fué sometido a un interrogatorio persistente por espacio de seis horas, por una sola persona, el Fiscal, y finalmente confesó. De los autos no surge en forma alguna que, al pres-tar la confesión, la voluntad del acusado hubiese quedado aniquilada, ni que el acusado hubiese perdido el control de sus facultades mentales, ni que su libertad intelectual hubiese quedado deteriorada al él prestar la confesión, ni que su re-sistencia mental hubiese quedado destruida por coacción de clase alguna. Para que quede justificada la conclusión for-mulada por este Tribunal al efecto de que, en forma incon-trovertida y como cuestión de derecho, la confesión fué invo-luntaria, debe haberse establecido que el interrogatorio fué de tal clase, y el ambiente y las circunstancias que rodeaban al acusado eran de tal naturaleza, que la confesión fué involun-taria, esto es, que no respondía a su voluntad, en el sentido de que su libertad mental había sido indebidamente quebran-tada y su resistencia mental había sido destruida. Esa es la única investigación relevante en el problema que nos ocupa, si la confesión fué o no fué voluntaria, y no si el fiscal actuó o no en forma impropia, sin afectar la voluntariedad de la *311confesión, o si las preguntas del fiscal no fueron justas ni de-portistas por el hecho de haber sido agresivas. No debemos olvidar que un jurado, como tribunal que resolvió sobre los he-chos, declaró culpable al acusado; que consideró la cuestión de hecho relativa a la voluntariedad de la confesión, bajo ins-trucciones del tribunal de derecho; que consideró todas las circunstancias relativas a la forma y manera en que se había prestado esa confesión, y, al declarar culpable al acusado, debe presumirse que también resolvió que la confesión era voluntaria. Estamos ahora dejando sin efecto una conclusión sobre los hechos del jurado. Naturalmente, la única forma en que podríamos hacerlo sería resolviendo, como lo hace este Tribunal, que la confesión inherentemente, automáticamente, como cuestión de derecho y no de hecho, y en forma inexorable e incontrovertida, fué involuntaria. Ese es el criterio que yo no puedo aceptar. Anticipando una discusión posterior un poco más amplia, la voluntariedad de la confesión quedó robustecida por varios hechos posteriores, a saber: que el propio acusado, en.la vista de este caso, adoptó y ratificó la virtualidad, eficacia y autenticidad de esa confesión al acep-tar la certeza de los hechos expuestos en la confesión y utili-zarlos como base de su teoría de defensa, subsanando así cual-quier posible defecto de la confesión; que un abogado del acusado, hablando en representación del acusado, admitió que la confesión había sido voluntaria y que el propio acusado, varias horas después de haber prestado la confesión que es-tamos discutiendo, prestó una segunda confesión que este Tribunal admite que fué válida y voluntaria, en la cual, con toda frialdad y soltura confesó el crimen, con lujo de detalles, sub-sanando esa segunda confesión cualquier posible defecto de la primera, y pudiendo el jurado haber tomado como base esa segunda confesión para declarar culpable al acusado, y, final-mente, también debemos considerar el hecho de que hubo prueba independiente, aparte de la confesión en cuestión, que justificaba un veredicto de culpabilidad.
*312En vista de las circunstancias enumeradas, me parece que el dejar sin efecto el veredicto de culpabilidad, y la sen-tencia correspondiente, es contrario a las realidades y a la justicia intrínseca de este caso específico. Especialmente, me preocupa el hecho de que el efecto de la opinión de este Tribunal en lo que se refiere a la intensidad del interrogatorio del acusado, no deseado, naturalmente, por el Tribunal, sea el de destruir cabalmente la efectividad de las investigacio-nes criminales en Puerto Rico, atando las manos de los fis-cales e impidiendo que ellos interroguen en forma adecuada a los que son objeto de sospechas. El efecto de la opinión de este Tribunal, sin que ese sea el móvil de los compañeros jueces que integran la mayoría, puede ser el de establecer normas de excesiva pulcritud de los fiscales con respecto a los criminales. Yo, naturalmente, creo en la pureza en los procedimientos, pero no hasta un punto tan refinado y exce-sivo que se haga prácticamente imposible la investigación de los delitos. No creo en los guantes de hierro ni en la prueba de fuego para los presuntos criminales, pero tampoco creo en la excesiva ternura. No creo en la inquisición, pero tam-poco creo, al igual que tampoco lo creen mis compañeros jue-ces, en el paraíso para los criminales. No creo en el tota-litarismo, pero creo que en una democracia puede y debe ha-ber fiscales efectivos. Tal como se ha dicho en otras ocasio-nes, el fiscal no debe sentarse en frente de su casa, como el árabe, para desde allí ver pasar a sus enemigos. Ese resul-tado no es el deseado por este Tribunal pero, a mi juicio, ése puede ser el efecto de la opinión.
Naturalmente, he hablado en términos de categorías ex-tremas, y ni el infrascrito ni los distinguidos magistrados que integran la mayoría de este Tribunal en este caso, están co-locados en posiciones extremas. No debe haber principios absolutos y rígidos, y las diferencias de grados se exhiben ele acuerdo con las circunstancias especiales de cada caso. Creo que las circunstancias de este caso específico no jus-tifican el que el Tribunal se aproxime, aun sin desearlo. *313a la inutilización de la facultad de investigación de los fiscales. La cuestión de la voluntariedad de las confesiones es un as-pecto del eterno problema relativo al contraste entre los de-rechos individuales y los intereses sociales, entre el individua-lismo romántico extremo y las necesidades sociales básicas. Al hablar de los derechos sociales, no me estoy refiriendo a la sociedad como un concepto intangible, divorciado de las realidades. Quiero decir que el mayor individualismo es el del mayor número posible de individuos, que la libertad más amplia es la libertad individual de la mayoría de las personas que forman la sociedad. Desde ese punto de vista, la protec-ción excesiva de la integridad personal de un criminal puede resultar en un sistema en que esté en peligro la integridad personal del resto de los individuos que forman la sociedad. Comprendo que es función de una Constitución, y de este Tribunal, el proteger los derechos constitucionales de cualquier ciudadano, o grupo de ciudadanos, aunque formen una mi-noría de la población. Los derechos de los grupos minori-tarios deben ser protegidos, aunque sea un grupo de sospecho-sos criminales. Pero lo que quiero decir es que esos derechos no son absolutos, no están colocados en el vacío de la abstrac-ción intelectual. El contenido de un derecho individual debe variar de acuerdo con los derechos de los demás ciudadanos. Un acusado tiene derecho a que se observe con respecto a él un debido proceso de ley, y a que no se le obligue a incrimi-narse a sí mismo. Pero no hay nada preciso, sistemático y exacto en cuanto a lo que debe ser un “debido proceso de ley”. Sin que ese sea el propósito del Tribunal en este caso, el sig-nificado de esos derechos no debe ser ampliado en forma tan generosa por interpretación judicial hasta el punto de crear una cortina de inmunidad a los acusados y de establecer una muralla contra la investigación y persecución del crimen, en perjuicio de la seguridad personal del resto de los individuos. Ello, como cuestión de doctrina general. Hasta qué punto debe llegar la protección de los derechos del acusado y la protección de las funciones legítimas de los servidores pú-*314blicos que están a cargo de defender a la sociedad, depende de las circunstancias de cada caso. Es importante que la inves-tigación judicial sea objetiva y realista, sin que medie la pasión por los derechos civiles ni la pasión por los derechos de la sociedad; sin que el resultado sea afectado por una pasión creada por las circunstancias más o menos crueles u horrendas del crimen específico ante el tribunal, ni por la otra pasión creada por un sentido de indignación en virtud de los métodos seguidos por un fiscal, métodos que pueden ser injus-tos y poco razonables pero que no lleguen, como cuestión de realidad, a la categoría de una coacción.
Ya es tiempo de que yo descienda de las nubes de la espe-culación intelectual, y considere las circunstancias específicas de este caso. He deseado sencillamente formar una perspec-tiva de objetividad, con plena conciencia de los derechos indi-viduales del acusado y del interés social en perseguir la crimi-nalidad en forma legítima y efectiva. Una vez formada tal orientación, consideremos algunos de los aspectos de la con-fesión prestada del 9 al 10 de octubre del 1950.
Antes de la confesión, el acusado había sido detenido ile-galmente, por varios días, sin mediar orden de arresto, sin haberse llevado al acusado a la presencia de un magistrado y sin haberse permitido al acusado que consultase con un abo-gado ni con sus amigos. Repudio ese procedimiento, que produce indignación en nuestro ánimo. Pero la cuestión que estamos investigando no es si tal procedimiento debe ser pe-nalizado mediante la absolución del acusado. Lo que esta-mos comprobando es si la confesión fué voluntaria o invo-luntaria. Si, no obstante la ilegalidad del procedimiento, la confesión fué inherentemente voluntaria, ella no se trans-forma artificialmente en involuntaria porque el procedi-miento no se haya ajustado al Código de Enjuiciamiento Criminal. Tal como se indica en la propia opinión de este Tribunal, el hecho en sí de que la detención hubiese sido ilegal no implica que la confesión hubiese sido involuntaria. Ello ha sido establecido por la Corte Suprema de los Estados *315Unidos en casos recientes. Gallegos v. Nebraska, 342 U. S. 55, 60; Stein v. New York, 346 U. S. 156. Analíticamente, tal dictamen es correcto. La cuestión exacta a determinar en cuanto a la involuntariedad de una confesión por coacción psicológica se refiere al punto de si determinada presión im-puesta sobre el declarante menoscaba en tal forma su resis-tencia mental, su libre albedrío y sus facultades mentales, que la confesión prestada no es un producto espontáneo de su voluntad. Dos factores son relevantes, la magnitud de la presión y la personalidad del presionado, en cuanto a su madurez, educación y fortaleza intelectual. La detención en sí puede constituir una especie de presión, pero no es una consecuencia inevitable de ella el que la voluntad del dete-nido haya quedado afectada. La detención puede ser un pre-ludio de métodos “del tercer grado”, pero puede muy bien ocurrir que la detención no vaya acompañada de tales mé-todos. La detención ilegal puede constituir una circunstan-cia relevante en la comprobación de si ha mediado coacción psicológica, pero el factor final es la determinación de cuál fué el efecto de la detención sobre los procesos mentales y la voluntad del detenido. Tal circunstancia pierde toda signi-ficación y relevancia cuando se demuestra, como en el caso de autos, que no obstante la detención ilegal, al prestarse la confesión el acusado estaba en una plena y cabal posesión de sus facultades mentales. Como surge de la propia reseña de los hechos contenida en la opinión de este Tribunal, al iniciarse y desarrollarse el interrogatorio de la noche del 9 de octubre, el acusado, claramente, estaba mentalmente alerta y con una completa comprensión de sus derechos. No hay indicio alguno de que él estuviese en forma alguna mental-mente agotado y ni siquiera surge de los autos que él sufriese la más leve debilidad mental. Demostró ser, a través de todo el interrogatorio, un hombre inteligente, astuto, perspicaz y enérgico en la defensa de sus intereses. Él confesó espon-táneamente en el libre y consciente ejercicio de su voluntad.
*316Puede haber casos en que la detención esté rodeada de circunstancias que den lugar a la inferencia de que la volun-tad del detenido ha quedado quebrantada, tales como la falta de alimentos, de sueño y de descanso. Tales circunstancias afectan indudablemente el organismo y el bienestar físico del detenido, y, por lo tanto, su mente y su voluntad. Pre-cisamente la Corte Suprema de los Estados Unidos ha re-suelto que la detención ilegal constituye una circunstancia significativa para demostrar que ha habido coacción cuando al detenido no se ha permitido dormir, descansar y alimen-tarse por un período prolongado de tiempo antes de prestar la confesión. Watts v. Indiana, 338 U. S. 49, 51, 52. Pero en otros casos en que la detención ha sido ilegal, pero el acusado ha tenido oportunidades adecuadas de satisfacer las necesidades elementales de su vida, se ha resuelto que la con-fesión es voluntaria no obstante la detención ilegal. Gallegos v. Nebraska, supra; Stein v. New York, supra. En el caso de autos, de la propia reseña de los hechos expuesta en la opinión de este Tribunal surge que, en todo momento du-rante su detención antes del interrogatorio que dió lugar a la confesión, Fournier descansaba, dormía y se alimentaba normalmente, todo lo que él desease. Por lo tanto, no hay mar-gen en absoluto para la inferencia de que la detención ilegal hubiese tenido siquiera la tendencia a producir una confesión involuntaria. En vista de todo ello, de que la detención ilegal no debilitó, como cuestión de hecho, la voluntad de Fournier, y que las circunstancias que rodearon la detención no afec-taron en forma alguna su bienestar físico y mental, la de-tención ilegal carece de toda significación y relevancia en la investigación del “issue” preciso ante nos, de la voluntariedad de la confesión. Por lo tanto, debe ser totalmente excluida como circunstancia relevante, ya sea en forma aislada o en conjunción con el interrogatorio, ya que, al llegar al momento del interrogatorio, la detención ilegal no había afectado a Fournier en forma alguna. En la opinión de este Tribunal se indica que el hecho en sí de la detención, sin hablar con abo-*317gados ni amigos ni familiares, podía haber creado cierta reac-ción psicológica de Fournier, de sometimiento a la autoridad del fiscal y demás funcionarios, y de formación del deseo de confesar para poder terminar esa situación. Pero es que de la propia opinión de este Tribunal surge que,, como cuestión de realidad específica, la detención no afectó la voluntad de Fournier, y, por lo tanto, ha quedado rebatida cualquier po-sible presunción o indiferencia en contrario. No hay el más leve indicio de que Fournier confesó porque él se consideraba indebidamente sometido a la voluntad del fiscal o porque él deseaba escapar de la situación dé detención ilegal en que él so encontraba. El hecho de que él protestase de su deten-ción no quiere decir que él prestó la confesión debido a su detención. La protesta demuestra precisamente lo contrario, una actitud, no de sometimiento y de debilidad, sino de resis-tencia enérgica. La energía de sus alegaciones demostraba el control completo de su voluntad.
En síntesis, hay margen para indignación moral por la detención de Fournier. Pero esa noble pasión no nos debe llevar a resolver que fué involuntaria una confesión que real-mente y como cuestión de hecho fué voluntaria. Penalizar i-i a los funcionarios, responsables en... alguna otra forma, aue-¿ - no sea incompatible con la realidad específica de los hechos ' tales como ellos ocurrieron. La moral pública puede lograrse mediante esas otras penalidades, pero no mediante la revo-cación de la sentencia a base de que fué involuntaria una confesión que realmente fué voluntaria. Deseo aclarar que estoy convencido de que no ha sido el móvil de los compa-ñeros magistrados que integran la mayoría del Tribunal en este caso el de transformar la realidad de los conceptos a base de indignación. Como dije antes, la opinión mayoritaria está redactada en términos objetivos y serenos, pero el resultado a que se llega puede justificar las observaciones generales que he expresado, como cuestión de doctrina general, y no como crítica a la forma elevada en que está escrita la opinión de este Tribunal.
*318Procede considerar ahora la naturaleza del interrogatorio a que fué sometido Fournier en la noche del 9 de octubre de 1950, a los fines de comprobar si tal interrogatorio cons-tituía coacción psicológica, esto es, si debilitó la voluntad de Fournier en tal forma que la confesión prestada por él fué involuntaria. Tal como se indica en la propia opinión de este Tribunal, el hecho en sí de que un interrogatorio sea persistente, pertinaz, agresivo y razonablemente continuo no implica que la confesión sea involuntaria. Eso fué preci-samente lo que ocurrió en este caso. El interrogatorio duró solamente seis horas, cuando Fournier estaba en una acti-tud mental completamente adecuada, con plena libertad in-telectual, mentalmente alerta, consciente de sus derechos, des-pués que él había dormido, descansado y haberse alimen-tado, siendo él un hombre maduro, educado, inteligente, con experiencia de la vida, y con un conocimiento amplio de sus derechos y de su posición especial en este caso. El interro-gatorio fué conducido por una sola persona, el Fiscal Viera Martínez, y no por una serie continua de inquisidores, cada uno con una mente fresca en pugna con la mente gastada del detenido. Tal como se indica en la opinión de este Tri- ■> bunal, el propio Viera Martínez estaba más cansado y había dormido menos que Fournier, y, desde ese, nunto de vista.* y Fournier disfrutaba de una ventaja física y mentala Es * * claro que no hubo métodos de “tercer grado”; no hubo vio-lencia ni tortura física, ni luces encendidas continuamente sobre el rostro del acusado. Viera Martínez nunca amenazó al acusado, ni le hizo promesas de clase alguna. No hubo métodos sutiles de tortura o coacción. En cuanto al factor tiempo, gran parte de las seis horas fué dedicada a pregun-tas irrelevantes que nada tenían que ver con el caso. Es muy probable que el interrogatorio sobre el caso en sí durase hasta menos de tres horas. Entonces, lo único que queda es un inte-rrogatorio pertinaz y agresivo que, según se ha establecido por la jurisprudencia, no convierte la confesión en involun-taria. Se trataba sencillamente de un duelo intelectual entre *319dos mentalidades alertas, decidiéndose finalmente Fournier a confesar. No hay indicios en los autos de que al decidirse Fournier a confesar, su mente estuviese agotada y su volun-tad estuviese debilitada. Lo más que podría hacerse sería le-vantar una inferencia al efecto de que, del hecho de la agre-sividad del interrogatorio, surge el deterioro de la voluntad. Pero la regla establecida es precisamente la contraria, de que la persistencia en el interrogatorio no produce involuntarie-dad. Fournier no declaró en el juicio, y nó hubo prueba directa de clase alguna, ya sea de labios del propio Fournier, o de otra fuente, sobre el efecto del interrogatorio sobre la voluntad de Fournier. Naturalmente, Fournier tenía dere-cho a no declarar. Pero la Corte Suprema de los Estados Unidos dijo lo siguiente, en el caso de Stein v. New York, supra, a la página 177, al hablar del silencio del acusado en cuanto a la voluntariedad de una confesión:
“En la determinación de la cuestión de coacción, al igual que en otras cuestiones, cuando el ministerio público ha presen-tado un caso ante el jurado, el acusado debe decidir entre la des-ventaja del silencio y la desventaja de declarar. La Constitución protege el derecho del acusado a permanecer en silencio; no le garantiza que pueda permanecer en silencio y al mismo tiempo retener las ventajas que él habría obtenido de él haber decla-rado.”
Esto es, que es legítimo el observar que, al permanecer en silencio el acusado, no hubo prueba de que su voluntad se hubiese “muerto” como resultado del interrogatorio.
Este Tribunal resuelve que, “como cuestión de derecho”, la confesión de la noche del 9 al 10 de octubre fué involun-taria. En ausencia de prueba específica del efecto concreto de las preguntas 'sobre el intelecto y la voluntad del acusado, el dictamen del Tribunal conlleva el criterio de que, de la naturaleza de las preguntas formuladas surge inexorable-mente la involuntariedad de la confesión. No estoy con-forme con esa proposición. Pero antes de entrar en algunos de los detalles del interrogatorio, conviene advertir que uno *320de los factores esenciales en la determinación de si una con-fesión es o no voluntaria consiste en la personalidad del acu-sado. Fournier no era un muchacho joven, ignorante, tí-mido o analfabeto. Era, y es, un hombre maduro, educado, inteligente, hombre de negocios y agresivo en la defensa de sus intereses. Con esa personalidad, es mucho más difícil demostrar que el interrogatorio debilitó su voluntad y que-brantó su intelecto hasta el punto de convertir la confesión en involuntaria. De otro lado, no podemos olvidar que es de-ber de los fiscales el investigar, y que una parte muy im-portante de esta investigación es el interrogatorio del acusado. El acusado es la persona que está en mejores condiciones para conocer los hechos, para demostrar su inocencia si es inocente y para explicar la prueba que el fiscal haya podido obtener. El acusado tiene derecho a no declarar, pero ello no impide que el fiscal lo interrogue y trate de obtener una declaración, en forma legítima. La experiencia corriente es que el inte-rrogatorio no puede siempre llevarse a cabo efectivamente en un plano de conversación cordial y amistosa. El fiscal muchas veces tiene que ser agresivo, sin violencia ni intimi-dación, y un método especialmente efectivo es el de confron-tar al acusado con la prueba ya obtenida, para que el acusado la explique. Todo eso es parte de la rutina de una investi-gación, y por ello es que se ha resuelto que el hecho en sí del interrogatorio pertinaz no implica que la confesión ob-tenida sea involuntaria. En el caso de Stein v. New York, supra, la Corte Suprema de los Estados Unidos, a través del Juez Jackson, dijo.lo siguiente a la página 184:
“Se alega que hubo coacción psicológica, como contención se-cundaria. Se insiste en que los hechos admitidos demuestran que hubo tal presión psicológica a través del interrogatorio, que la resistencia mental del acusado fue dominada o apabullada, siendo involuntaria la confesión. Por supuesto, un proceso de interrogatorio puede ser tan prolongado y continuo, especial-mente cuando está acompañado de la privación de refrescos o descanso, que se logre una confesión involuntaria.
*321“Pero la investigación en cuanto a tal alegación tiene un punto distinto de partida. El interrogatorio no constituye in-herentemente una coacción, tal como ocurre en el caso de vio-lencia física. Los interrogatorios tienen valor social en la so-lución de los crímenes, mientras que la violencia física no tiene valor social. Por sus propias contestaciones muchos sospechosos se exoneran a sí mismos, y la información que ellos dan con-ducen frecuentemente a la persona que es realmente culpable. Por cierto, el interrogatorio de aquellos que conocen algo sobre los hechos constituye el medio principal de resolver los crímenes. El deber de divulgar información sobre un crimen recae sobre todos los ciudadanos. Es tan vital que una persona que se sabe que es inocente puede ser detenido, sin fianza, como un testigo esencial. Esta Corte nunca ha resuelto que la Enmienda Ca-torce prohíbe a un estado el detener e interrogar a un sospe-choso en forma razonable, que no constituya una coacción.
“Por supuesto, tales investigaciones tienen sus límites. Pero los límites no se definen meramente a través de caracterizar un interrogatorio como una “inquisición”, lo que sólo añade al pro-blema las emociones heredadas de la experiencia medieval. Los límites en cada caso determinado dependen de un proceso de pesar las circunstancias de presión contra el poder de resistencia de la persona que ha confesado. Lo que puede ser apabullante para el débil de voluntad y de mente podría ser totalmente ine-fectivo contra un criminal de experiencia.
“Stein y Cooper confesaron ambos sólo después de 12 horas de interrogatorio persistente y continuo. En cada caso esto se extendió a períodos de 32 horas, con intervalos para el descanso y la alimentación . . . También es cierto que el interrogatorio se condujo por varios funcionarios al mismo tiempo, y por dis-tintos funcionarios en períodos distintos de tiempo. Pero no podemos decir que el uso de funcionarios sucesivos para hacer preguntas a los peticionarios durante los períodos de tiempo que hemos indicado fué tan opresivo que destruyó sus poderes de resistencia. Aunque hemos revocado convicciones basadas en confesiones obtenidas por interrogatorios de series de funcio-narios, también hemos sostenido y confirmado convicciones en que ha mediado la técnica de ‘series’ {relay), cuando las circunstan-cias han sido distintas. Pero nunca hemos ido tan lejos como para resolver que la Enmienda Catorce requiere una proporción (ratio) de uno a uno- entre los que interrogan y los prisioneros, *322o que el interrogatorio prolongado de un prisionero automáti-camente convierte la prueba que él da en algo prohibido consti-tucionalmente.
“La conciencia interna de haber cometido un asesinato y un robo, y de verse confrontados con prueba de culpabilidad que ellos no podían negar ni explicar, es suficiente para explicar el porqué ellos prestaron las confesiones. Estos hombres no eran jóvenes, débiles, ignorantes o tímidos. Tenían experiencia en las cosas de crímenes y de su descubrimiento, ni eran ellos estú-pidos en cuanto a sus derechos. Al terminar el interrogatorio, el espectáculo de Cooper fijando los términos de su confesión, de-cidiendo por sí mismo con quién él negociaría, obteniendo lo que él deseaba como consideración por él decir lo que él sabía, reduce al absurdo su alegación de ahora de que su confesión fué invo-luntaria. Por supuesto, esas confesiones no pueden ser volun-tarias en el sentido de que los peticionarios deseaban hacerlas, o que fueron completamente espontáneas como las que se hacen al cura, al abogado o al psiquiatra. Pero en ese sentido ninguna confesión es voluntaria.
“Las confesiones de Cooper y de Stein se hicieron obviamente cuando ellos se convencieron de que había terminado el baile y había llegado el tiempo de pagar al violinista . . . Ambas con-fesiones fueron ‘voluntarias’ en el único sentido en que lo puede ser una confesión prestada a la policía por una persona arrestada y sospechada. La corte estadual podía en forma apropiada resolver que no hubo coacción psicológica.”
Consideremos algunas de las circunstancias que caracte-rizaron el interrogatorio. Entre otras cosas, el fiscal le dijo al acusado que él no tenía derecho a consultar y a ser ayu-dado por un abogado, en esa etapa del procedimiento. En ello el fiscal no incurrió en una falsedad. Tal como se indica en la opinión mayoritaria, este Tribunal ba resuelto que un acusado no tiene derecho a la ayuda de abogado en el curso de una investigación. Pero aun suponiendo que el fiscal le hubiese informado al acusado incorrectamente sobre el estado de la ley, ello no implica que la confesión hubiese sido invo-luntaria, o que hubiese sido obtenida mediante coacción psico-lógica. No creo que las manifestaciones del fiscal constituyan un fraude o una triquiñuela, pero aun suponiendo tal extremo, *323ya se ha establecido la regla general al efecto de que una confesión no se ha convertido en involuntaria por el hecho de que haya sido obtenida por fraude o triquiñuelas, por más. criticables que sean esas prácticas. 3 Wigmore 281, see. 841, 3ra. ed. y casos allí citados, y véase al mismo efecto Pueblo v. Alméstico, 18 D.P.R. 320. Esta regla ilustra el contraste que siempre se debe advertir, entre el hecho de que el proce-dimiento utilizado sea altamente criticable, y el hecho, muy distinto, de que la confesión sea realmente involuntaria. Ya se ha determinado que la ilegalidad en los métodos utilizados no implica necesariamente el que la confesión sea involun-taria, ya que tal ilegalidad no significa, de por sí, el que la confesión no merezca crédito. 3 Wigmore 249, see. 823, 3ra. ed. El hecho de informar al acusado que él no tiene derecho a la ayuda de un abogado durante el interrogatorio no sig-nifica el que la resistencia mental del acusado haya quedado quebrantada hasta el punto de que él deliberadamente preste una confesión falsa para evitar que continúe el interrogatorio. De todos modos, el acusado no creyó en las manifestaciones del -fiscal y siempre insistió en que él tenía derecho a con-sultar con un abogado.
El fiscal le dijo al acusado, en varias ocasiones y en forma errónea, que él estaba obligado a contestar. El fiscal, más o menos, expresó las siguientes frases: “Ud. tiene que contes-tar . . . Hago la pregunta y pasan tantos minutos sin que el acusado conteste, etc.” Esa forma de preguntar, aislada-mente, es criticable, pero no surge de la totalidad del inte-rrogatorio que tales tácticas, o tales manifestaciones, tuvie-sen efecto alguno sobre la mente o sobre la- voluntad del acu/ sado. Por el contrario, surge afirmativamente del interro-gatorio que el acusado rechazó siempre en forma enérgica tales aseveraciones del fiscal y que siempre estuvo perfecta-mente consciente de que él tenía el derecho a no declarar. La prestación de la confesión no se debió al hecho de que el acusado finalmente llegase a la conclusión de que realmente él no tenía el derecho a abstenerse de declarar.
*324Aunque no es la misma situación, por analogía, en 3 Wigmore 263, see. 832, se discute el problema de la indica-ción hecha al acusado, en un interrogatorio, de que él debería o tenía que declarar la verdad. Se dice lo siguiente:
“Como cuestión de principio, el consejo hecho por cualquier persona al efecto de que sería mejor decir la verdad, no puede posiblemente viciar la confesión, ya que, por propia hipótesis, lo peor que puede ocurrir es que traiga la verdad a la luz, y, por lo tanto, no hay riesgo alguno de que se acepte una confe-sión falsa. El declarante no está obligado a seleccionar entre el silencio y una confesión falsa que tenga ventajas poderosas; las ventajas se adhieren a la expresión de la verdad; y, por más tentadoras que supongamos que sean, no hay nada en la natu-raleza de la tentación que implique que la declaración carece de credibilidad; porque si ha tenido alguna utilidad, ella ha sido la de hacer relucir la verdad. Sin embargo, se ha encontrado jueces con una escrupulosidad tan extraordinaria que excluyen confesiones prestadas después de tal consejo. El resultado prác-tico bajo tales decisiones es el de establecer una interpretación falsa y artificial, justamente criticada por el Juez Willes, al decir: ‘Aparentemente se suponía en una ocasión que el decir “diga la verdad” quiere decir “diga una mentira”. La opinión más sólida es la que se niega a excluir una confesión inducida por tal petición; y el peso de las autoridades en este país, aunque no en Inglaterra, repudian tal exclusión.’ ”
En la opinión de este Tribunal se le da énfasis al hecho de que el acusado fué confrontado con cierta prueba que había obtenido el fiscal, de naturaleza repulsiva, horrorosa, horrible y horripilante, y que ello era un factor importante en el es-tablecimiento de una coacción psicológica. Pero de acuerdo con la propia teoría de defensa del acusado y de acuerdo con la confesión de San Antón, que este Tribunal resuelve que fué voluntaria, el acusado no solamente conocía esa prueba con anterioridad a la confesión de la noche del 9 de octubre, sino que él mismo había creado esa prueba al realizar los hechos posteriormente admitidos por él en forma indudable-mente voluntaria. Para él no podía haber repulsión ni horror cuando él mismo había creado el horror. Su voluntad no *325podía haber quedado afectada por ciertos objetivos horripi-lantes que ya él conocía previamente, y que se habían conver-tido en horribles debido a su propia actuación y al ejercicio previo de su propia voluntad. No creo que la sentencia deba ser revocada ni que la confesión deba ser tildada de involun-taria por el hecho de que se le pidiese al acusado que explicase una prueba que él mismo había formado y con la cual él había estado en contacto. Si el acusado no había quedado horrorizado antes, no debe haber margen para decir que él quedó horrorizado después, a menos que se diga que él sufrió una conmoción al averiguar que su crimen y sus actuaciones habían quedado descubiertas. Pero tal conmoción no consti-tuye el aniquilamiento de la voluntad que se requiere para que se excluya una conmoción. Precisamente se ha indi-cado y se ha resuelto que la confrontación del acusado con la prueba constituye la explicación más legítima y más eficaz para el hecho de que el acusado preste una confesión, sin que tal confesión sea involuntaria. En el caso de Stein se re-solvió, el 15 de junio de 1953, que la confesión de Stein y de Cooper se había prestado, no debido a la detención ilegal ni al interrogatorio prolongado, sino debido al hecho de que los acusados habían sido confrontados con la prueba y que, por lo tanto, la confesión era voluntaria porque los acusados se ha-bían dado cuenta de que “el baile se había terminado y que había que pagar al violinista”. Sobre el mismo extremo, se dice lo siguiente en 3 Wigmore 319, see. 851:
“En primer lugar, una persona inocente siempre es ayudada por una pronta oportunidad de decir todo lo que sabe; cientos de personas que han sido objeto de sospechas son puestas en libertad todos los días porque lo que ellos dicen tiene todos los indicios de ser la verdad. Además, y más importante aún, toda persona culpable casi siempre está lista para confesar, con deseos de confesar, cuando se le arresta y se le descubre. Esta verdad psicológica, bien conocida por todos los jueces que presiden jui-cios criminales, parece que es ignorada por algunas Cortes Su-premas. La presión nerviosa de la culpabilidad es enorme; es fuerte la carga del hecho realizado; el temor del descubrimiento *326llena la conciencia, y cuando viene el descubrimiento, se alivia la presión; y el sentido profundo de alivio convierte la confe-sión en una satisfacción. En ese momento él lo dirá todo, y lo dirá con veracidad. El prohibir que se solicite de él que preste la confesión, para evitar ese alivio, es actuar en forma contraria a la naturaleza humana. Es natural, y debe ser legal, el obtener su confesión en ése momento, el mejor momento. Y ese proce-dimiento, de ser aprobado, salva al Estado de dilaciones y gastos en obtener su convicción después que él ha reaccionado de sus primeros sentimientos, ha cedido ante los consejos de sus amigos, y cae luego bajo el dominio del instinto humano natural de lu-char por salvarse a sí mismo con la ayuda de tecnicismos.” (Bastardillas nuestras.)
Ei> este caso, el acusado formó la conciencia de que había sido descubierto (detected) cuando se le confrontó con la prueba. De ahí surgió el impulso natural de decir la verdad, en forma voluntaria, y no en forma coaccionada.
Es difícil para los fiscales, en muchos casos, el obtener ó descubrir la prueba. Una vez lograda y descubierta, uno de los métodos más efectivos en la solución y persecución de los crímenes consiste en confrontar con esa prueba a un sospe-choso que se niega a declarar. Si la persona sospechada es realmente inocente, dentro de las reacciones humanas natu-rales, a él no le afectaría esa prueba, aunque sea horripilante, ja que él no ha participado en la creación de ese horror, ni le afectaría el hecho de saber que el fiscal tiene en su poder esa prueba. Por lo menos, él podría tener una sensación des-agradable de disgusto y repulsión ante la naturaleza intrín-seca de la prueba, pero ella no lo afectaría, al inocente, hasta el punto de prestar una confesión falsa para que no se le siga exhibiendo una prueba con la cual nada ha tenido que ver. Pero si al verdadero culpable se le confronta con esa prueba, él podría muy bien tener el impulso natural y volun-tario de confesar, ya sea por percatarse de que ha sido des-cubierto y que “su baile se ha terminado”, siendo inútil toda evasión adicional, o ya sea por el remordimiento de una con-ciencia culpable, estimulado por la observación directa de los *327objetos que han rodeado su crimen. Ese es el punto de vista realista y psicológico en cuanto a esta situación. Pero si se establece una regla mecánica de exclusión de las confesiones porque al acusado se le ha confrontado con la prueba, que, en la mayoría de los asesinatos es necesariamente horripi-lante, entonces se estaría destruyendo un medio efectivo de solución de los crímenes.
En términos generales, la regla bien establecida es al efecto de que la base y la razón de ser de la doctrina de ex-clusión de confesiones involuntarias consiste en el hecho de que determinada presión, o determinadas actuaciones que in-ducen la confesión, crean un riesgo sustancial de que tales confesiones sean falsas y carezcan de credibilidad (untrustworthy). 3 Wigmore 246, 248, sees. 822 y 823. Esto no quiere decir que un acusado pueda impugnar la voluntariedad de una confesión mediante su tentativa de demostrar que el contenido de la confesión sea falso. Lo que quiere decir es que el concepto en sí de la involuntariedad surge de aquellas circunstancias externas que den lugar a la probabilidad de que la confesión sea falsa. Ahora bien, he meditado en forma prolongada sobre este problema, y, aunque puedo llegar a la conclusión de que el fiscal no actuó del todo bien, no puedo lle-gar a la conclusión de que las circunstancias que rodearon la confesión de Fournier establecen el riesgo o la probabili-dad de que la confesión fuese falsa.
Aunque respeto profundamente el criterio de los demás miembros del Tribunal, y aunque admiro la calidad objetiva de la opinión mayoritaria, no estoy de acuerdo con el mé-todo de análisis mediante el cual se llega al resultado de que la confesión fué involuntaria. Se indica que la detención ilegal, de por sí, no demuestra que la confesión fuese in-voluntaria, y que el interrogatorio prolongado, de por sí, no demuestra que la confesión fuese involuntaria. Pero se tiende a indicar que, aunque cada factor aislado no demues-tra involuntariedad, la unión de los dos factores produce in-voluntariedad. Si no hay coacción psicológica bajo ninguno *328de los dos factores, la unión de los dos factores no tiene que producir coacción psicológica. Naturalmente, la opinión se puede interpretar al efecto de que la detención ilegal produjo alguna presión de alguna magnitud, aunque no de suficiente magnitud por sí sola para dar lugar a involuntariedad, y que las circunstancias del interrogatorio crearon también alguna presión, aunque fuese aisladamente insuficiente, y que al aña-dir una presión a la otra, se crea una nueva presión, de mayor y suficiente magnitud. Pero la detención ilegal, como cuestión de realidad, no constituyó coacción ni presión de clase o magnitud alguna, ya que, en el momento posterior determinante, al iniciarse el interrogatorio, Fournier no ha-bía quedado afectado en forma alguna por la detención ile-gal ; estaba en buen estado de salud, descansado, alimentado, mentalmente alerta, en pleno control de su voluntad y de sus facultades mentales, y en un plano de defensa enérgica de sus derechos y de su personalidad, quedando destruida cualquier posible inferencia adversa que pudiese haber surgido de la detención ilegal. Como cuestión de realidad, del hecho en sí de la duración del interrogatorio (solamente seis horas) no surgió presión indebida de clase alguna que afectase la volun-tad de Fournier. Tampoco surgió tal presión que debilitase la voluntad del hecho de que el fiscal le dijo a Fournier que él no tenía entonces derecho a la ayuda de un abogado, por lo que ya he indicado. La voluntad de Fournier se mantuvo firme no obstante la ausencia de abogado. Como cuestión de realidad, no hubo presión que menoscabase la voluntad porque el fiscal le dijo a Fournier que él tenía que declarar, cuando el propio Fournier rechazaba la veracidad de esa informa-ción, y no hubo presión indebida que menoscabase la voluntad de un inocente cuando se le confrontó a Fournier con una prueba que él ya conocía. No hubo unión de presiones inde-bidas y, aun de haberlas, la conjunción de ellas no era inhe-rentemente suficiente para aniquilar la voluntad de Fournier hasta el punto de inducirlo a prestar una confesión falsa.
*329Consideremos ligeramente algunos de los casos resueltos por la Corte Suprema de los Estados Unidos en cuanto a la voluntariedad de confesiones cuando media la alegación de coacción psicológica. Digo ligeramente porque en la opinión de este Tribunal se discuten ampliamente todos esos casos, Los casos en que se resuelve que las confesiones eran involun-tarias envuelven circunstancias completamente distintas a las que prevalecen en el caso de autos. Por ejemplo, en Watts v. Indiana, supra, el acusado fué interrogado persistente-mente por varios funcionarios en series (relays) (aquí por uno solo) durante diversos períodos de tiempo continuos por espacio de cinco días, y en el último día se le preguntó de seis de la tarde a tres de la mañana. Los primeros dos días estuvo en una celda solitaria, llamada “el hoyo”. No se le dió oportunidad ni para dormir ni para alimentarse adecuada-mente. En Turner v. Pennsylvania, 338 U. S. 62, 63, 64, el acusado fué interrogado durante seis días, en diversos perío-dos de tiempo, por series de funcionarios, y en ocasiones fué interrogado por varios funcionarios juntos; cuando alguno de los policías tenía un tiempo libre, mandaba a buscar al acusado. En Harris v. South Carolina, 338 U. S. 68, 69, 70, el acusado fué interrogado por series de funcionarios en un cuarto pequeño donde había un calor agotador, relevándose los funcionarios unos a los otros. Se le interrogó toda la noche de un lunes, luego de la una y media de la tarde del martes hasta la una de la mañana, con una hora de descanso; el miércoles varios funcionarios lo interrogaron juntos por va-rias horas. Se le amenazó con arrestar a su madre. El acu-sado era un analfabeto. En otros casos, el acusado era, o analfabeto, o un muchacho joven, ignorante y tímido, su-jeto a interrogatorios por varios funcionarios en series, y , por ejemplo, por 36 horas continuas con una luz sobre su cabeza. Ashcraft v. Tennessee, 322 U. S. 143. Tales casos son total-mente inaplicables al de autos. De otro lado, en otros casos, la Corte Surpema ha resuelto que las confesiones fueron vo-luntarias, aun bajo circunstancias más gravosas para el acu-*330sado que el caso de autos. En Lisenba v. California, 314 U. S. 219, 238, se había detenido ilegalmente a un hombre maduro e inteligente, con experiencia en negocios, por perío-dos de tiempo más prolongados que en el caso de autos, tal, como se indica en la opinión mayoritaria. Se resolvió que la. confesión era voluntaria. En Gallegos v. Nebraska, supra, se trataba de un mejicano que trabajaba de peón en una finca, y no. sabía hablar bien el inglés. Se le encerró en un cuarto pequeño por 21 horas, y se le preguntó por un período de cuatro días, en Tejas, por una hora cada día. En Nebraska, se le preguntó por tres funcionarios, a través de un intér-prete. . La detención había sido ilegal. Se resolvió que no obstante ello, la confesión había sido voluntaria. En Stein v. New York, supra, la detención fué ilegal, y el interroga-torio fué más prolongado que el del caso de autos. Creo que es evidente que los casos de Lisenba, Gallegos y Stein son más aplicables en sus circunstancias al caso de autos que los de Watts, Turner, Harris y Ashcraft. Si fuéramos a resolver-este caso a base de la jurisprudencia sentada por la Corte Suprema de los Estados Unidos, tendríamos que concluir que la confesión prestada por el acusado fué voluntaria.
Estoy completamente de acuerdo con la tesis expresada en la opinión de este Tribunal al efecto de que la segunda confesión prestada por el acusado en el Barrio San Antón en la mañana del 10 de octubre de 1950 fué voluntaria. Con-siderando esa opinión aisladamente, la prueba incontrover-tida demostró paladinamente que en San Antón el acusado estaba sereno, tranquilo, hablaba normalmente, su actitud era correcta, habló y actuó espontáneamente, y en forma gráfica demostró, a través de actos espontáneos, la forma y manera en que él había cometido el crimen, describiendo la escena y el crimen con lujo de detalles; las actuaciones del acusado eran completamente libres; se dejó retratar libremente al ir describiendo como él había cometido el crimen. He consi-derado esa confesión, en primer término, aisladamente, y es-toy consciente de la regla de que, de haber dos confesiones *331sucesivas, si la primera es involuntaria, debe presumirse'que la segunda también es involuntaria. De acuerdo con mi te-sis, no hay necesidad de aplicar tal regla a este caso, ya que la primera confesión no fué'involuntaria. Pero aun supo-niendo que lo haya sido, cualquier posible presunción de in-voluntariedad de la segunda fué rebatida, ya que es claro que al declarar en San Antón el acusado estaba sereno y tran-quilo, y no estaba en forma alguna afectado por su alegada experiencia de la noche anterior. Lo que desearía enfatizar es que la propia actitud y conducta del acusado en San An-tón, pocas horas después del primer interrogatorio, demues-tran que en la noche anterior su voluntad no había sido afec-tada en forma alguna por coacción psicológica alguna. Por el contrario, él admitió en San Antón, ante los periodistas, en forma libre, espontánea y voluntaria, que él no había sido presionado por el fiscal en la noche anterior, que su primera confesión había sido voluntaria. Esa admisión es de extra-ordinaria importancia en cuanto a la realidad de lo que había ocurrido la noche anterior, teniendo en cuenta especialmente que este Tribunal resuelve que todo lo dicho por él en San Antón fué voluntario y digno de credibilidad, lo cual le da un gran valor probatorio a esa admisión del acusado, de que él no había sido coaccionado en la noche anterior. Aun indepen-dientemente de esa admisión, desde un punto de vista realista, no creo que se deba dejar sin efecto una sentencia y una con-vicción a base de que la confesión de la noche del 9 de octubre fué involuntaria, cuando pocas horas después, en San Antón, el acusado, fríamente, serenamente, con absoluta libertad de conciencia y de voluntad, explica su crimen con todo lujo de detalles, ante una multitud de periodistas. Esa realidad de-muestra que no hubo coacción en la noche anterior, y demues-tra especialmente que él no quedó afectado en forma alguna cuando se le confrontó con una prueba horripilante, cuando él mismo reproduce el horror pocas horas después, con entera frialdad, ante los fotógrafos. La confesión voluntaria de San Antón destruye la involuntariedad de la primera confe-*332sión, ya que el propio acusado se encargó de demostrar, no sólo que las circunstancias que rodearon la primera confesión no habían creado riesgo alguno de falsedad, desapareciendo la base de la doctrina de involuntariedad, sino que también esa primera confesión, esencialmente, no había sido falsa.
La voluntariedad de la confesión de la noche del 9 de oc-tubre quedó también demostrada por las manifestaciones del abogado del acusado, Lie. Rubén Gaztambide Arrillaga, en la tarde del 10 de octubre, pocas horas después de esa primera confesión, manifestaciones hechas en corte abierta al desis-tir el acusado, por medio de su abogado, de una petición de hábeas corpus que había sido presentada por él. El Lie. Gaztambide dijo, como se indica en la opinión, que no había podido ver al acusado por 80 horas, pero que finalmente el acusado le había dicho que él no había sido obligado por el fiscal a declarar ni a confesar; y que su confesión había sido enteramente voluntaria, y que el abogado afirmaba que la confesión había sido voluntaria. El Lie. Gaztambide Arri-llaga, al expresarse en esa forma, estaba hablando en repre-sentación de su cliente, era el acusado el que estaba hablando. Las manifestaciones de Gaztambide eran admisibles en evi-dencia en este caso. No hay problema alguno de prueba de referencia, ya que la regla de la prueba de referencia no es aplicable a, ni excluye, las admisiones de un acusado hechas a través de un agente, como lo era Gaztambide del acusado, ya que, al'conducir un litigio, el abogado de un acusado debe ser considerado como un agente del acusado, y sus admisiones son las admisiones del acusado, siempre y cuando que el abo-gado las haga en el curso de su empleo, esto es, de su auto-rización como tal agente. 4 Wigmore 43, see. 1063, 3ra. ed. Pero se indica en la opinión de este Tribunal que las mani-festaciones del Lie. Gaztambide Arrillaga no eran admisibles, porque no eran pertinentes. Estoy en desacuerdo con tal cri-terio, por los siguientes fundamentos:
(1) Estrictamente hablando, las manifestaciones de Gaz-tambide eran pertinentes a lo que se estaba ventilando en corte *333en la tarde del 10 de octubre. Se trataba de una petición de hábeas corpus, y el propósito del abogado, autorizado por el acusado, era el de desistir de la petición. Uno de los fun-damentos del desistimiento era el hecho de que se iba a radicar una acusación y que al acusado se le iba a señalar una fianza. Pero la acusación se iba a radicar porque la confesión se ha-bía prestado, y, por lo tanto, la confesión era pertinente al desistimiento, esto es, la confesión era pertinente al asunto sobre el cual hablaba el abogado en representación del acusado.
(2) El verdadero criterio que hace admisibles las mani-festaciones de un abogado en representación de su cliente es el que el abogado haya actuado dentro del curso de su autorización. Gaztambide hablaba en el curso de su au-torización porque lo que él dijo era un incidente de su facul-tad de conducir el litigio, (4 Wigmore 43, 44), esto es, era un incidente apropiado del desistimiento de la petición de hábeas corpus.
(3) Gaztambide actuaba dentro del curso de su autori-zación porque el acusado lo había autorizado a decir lo que dijo. Gaztambide manifestó que habían transcurrido 80 horas sin él haber hablado con el acusado, pero que el acusado finalmente habló con él y le indicó que la confesión había sido voluntaria. De ello se desprende que Gaztambide habló con el acusado en alguna ocasión del día 10 de octubre, poco des-pués de la primera confesión, y que el acusado implícitamente lo había autorizado a decir que la confesión era voluntaria.
(4) Tratándose de un problema de pertinencia es conve-niente advertir que, tal como se expresa en la opinión de este Tribunal, el acusado en el caso de autos se opuso a que se ad-mitiera el documento que contenía las manifestaciones de Gaz-tambide, pero se negó a exponer los fundamentos de su ob-jeción. Una objeción no puede ser considerada en apelación a menos que los fundamentos de. ella se hayan expuesto en el tribunal de primera instancia. Este Tribunal no debe motu proprio subsanar la actitud del acusado al negarse a informar al tribunal sobre los motivos de su objeción.
*334(5) Partiendo del punto de vista de esta opinión disidente, de que las confesiones fueron voluntarias de por sí, si hubo error al admitir las manifestaciones de Gaztambide, tal error no pudo haber sido perjudicial, porque tales manifestaciones lo que hacen es corroborar la realidad ya establecida de que las confesiones fueron voluntarias.
(6) Consideremos la realidad del asunto. Un abogado que indudablemente representa a un acusado se para en corte y dice que, de acuerdo con lo manifestado por su propio cliente a él, al abogado de su cliente, las confesiones habían sido vo-luntarias. ¿Por qué esas manifestaciones no pueden tener valor probatorio?
(7) El acusado nunca declaró en corte que Gaztambide había hablado sin su autorización. No quedó rebatida la presunción de autorización.
Suponiendo la admisibilidad y valor probatorio de las ma-nifestaciones del Lie. Gaztambide Arrillaga, no creo que de-bemos revocar la sentencia a base de que la primera confesión era involuntaria cuando el propio acusado le dice a su abogado que la confesión fué voluntaria, y el abogado ratifica esa vo-luntariedad en corte abierta. Repito que la revocación bajo tales circunstancias es contraria a las realidades de este caso. He indicado que no hay problema en cuanto a la regla de la prueba de referencia con respecto a las manifestaciones del Lie. Gaztambide Arrillaga. Se podría alegar que tales ma-nifestaciones constituyen prueba de referencia doble, o sea, una doble violación a la regla. Sin embargo, yo entiendo que se trata de “excepción doble” a la regla de la prueba de referencia. Que al declarar Gaztambide sobre lo que le había informado el acusado él estaba declarando sobre admisiones del acusado, que no caen dentro de la regla de la prueba de referencia, y, al presentarse prueba en este caso sobre lo que había dicho Gaztambide en el procedimiento anterior, ello constituye una excepción a la regla ya que Gaztambide ha-blaba como un agente que actuaba dentro del curso de su auto-rización como agente.
*335Otro factor que robustece la tesis de que la confesión fué voluntaria estriba en el hecho de que, en el caso de autos, al exponer su teoría de defensa, el acusado tomó como base, y por lo tanto admitió en este mismo caso, la certeza de los hechos más importantes que fueron, objeto de la confesión. El acusado adoptó la confesión y renunció a la alegación de involuntariedad. Si la doctrina de involuntariedad está pre-dicada, como lo está, en el criterio de que las circunstancias que rodearon la confesión daban lugar a un riesgo sustancial de que la confesión fuese falsa, si luego el propio acusado, no sólo admite que los hechos que fueron objeto de la confe-sión eran ciertos, sino que los toma como base para su teoría de defensa, ello demuestra en forma poderosa, que al pres-tarse la confesión el acusado no fué indebidamente presio-nado para admitir hechos que el propio acusado luego pro-clama en corte abierta que son ciertos, y demuestra en forma impresionante que no existía riesgo alguno de que la con-fesión fuese falsa. Al él ratificar la certeza de los hechos, él también ratificó la virtualidad de la confesión que contenía esos hechos. Aun si la teoría de confesiones involuntarias se predicase en el privilegio contra la autoincriminación, él renunció a la efectividad de ese privilegio, y a los vicios que podían haber surgido de la alegada infracción de ese privile-gio, al él aceptar espontáneamente, en corte abierta, la cer-teza de los hechos que él había divulgado.
En la opinión de este Tribunal se tiende a aceptar que la teoría de la defensa equivalía a una adopción de la confe-sión, pero se indica que la teoría de la defensa se refería sola-mente a algunos hechos confesados, pero no a otros hechos esenciales e incriminatorios que habían sido objeto de la con-fesión. No creo que el concepto de adopción se pueda frac-cionar en esa forma. Si la teoría de la defensa implicaba un reconocimiento y admisión de que gran parte de la con-fesión había sido prestada voluntariamente, entonces el resto de la confesión, también fué prestada voluntariamente. La confesión formaba un solo cuerpo y una' sola integridad, y no *336podía ser fraccionada hasta el punto de decir que parte de la confesión fué prestada voluntariamente y la otra parte no fué prestada voluntariamente. El reconocimiento de volun-tariedad debe extenderse a la totalidad de la confesión. No puede decirse que las circunstancias creaban un riesgo de fal-sedad en cuanto a parte de la confesión y que no había tal riesgo en cuanto a la otra parte. No debe permitirse que el acusado se coloque en la posición de alegar con éxito que parte de los hechos objeto de la confesión eran ciertos, en tanto le conviene al acusado, pero la otra parte de los hechos no era cierta, por no ser voluntaria la confesión, esto es, voluntaria en lo que pueda convenir al acusado e involuntaria en lo que no le pueda convenir. La ratificación de la parcialidad no puede ser parcializada.
Con respecto a un problema análogo, relativo a la confir-mación de la confesión por el descubrimiento de la prueba de los hechos que fueron objeto de la confesión, Wigmore ex-presa su criterio personal en 3 Wigmore 338, see. 857, en la siguiente forma:
“Se observará que, de acuerdo con la frase de Mr. Leach, ‘tal parte de la confesión que se refiere estrictamente a los hechos des-cubiertos en virtud de ella’, debe ser recibida; en otras palabras, la confirmación admite la parte confirmada, y solamente esa parte. Ahora bien, esto se aparta de la lógica del caso, porque una confirmación sobre unos puntos pertinentes o materiales, produce una amplia persuación en cuanto a la credibilidad de la tota-lidad. Casi no se puede suponer que, en ciertas partes de la con-fesión, terminó la ficción y empezó la verdad, y que por una coin-cidencia maravillosa las partes verdaderas eran exactamente aquellas que fueron confirmadas por una búsqueda posterior. Tal establecimiento de diferencias es puramente artificial, y no corresponde a ningún proceso mental real, ya sea del que con-fiesa o del que oye la confesión. Si vamos a dejar de desconfiar en cuanto a una parte, dejemos de desconfiar en cuanto a la totalidad.”
Analizando con un poco de más detenimiento esa cuestión, tal como se indica en la opinión mayoritaria, el acusado ad-*337mitió en su teoría de defensa la forma y manera en que él había matado a Iris Nereida, pero no expuso nada en cuanto a su conducta posterior a la muerte que había sido objeto de la confesión. Es evidente que él adoptó una parte esencia-lísima de la confesión, que él había matado a Iris Nereida. Hasta ese punto, según dice el Tribunal, pudo haber una adop-ción. Ahora bien, si la confesión fué voluntaria (por auto-definición del concepto de adopción), en cuanto a ese punto esencial, también tuvo que ser, necesariamente, voluntaria en cuanto al resto de la confesión. . No podemos establecer una línea artificial entre la parte de la confesión que se refería a la muerte de Iris Nereida y la parte que se refería a la conducta posterior del acusado. Ahí tenemos el ejemplo de que el acusado admitió implícitamente la parte de la confe-sión que le convenía a su teoría de incapacidad mental o emo-cional, y no divulgó la parte que no le convenía, para su teoría, en cuanto a su conducta posterior. Esa táctica no debe que-dar justificada por este Tribunal.
De acuerdo con la tesis que yo he adoptado, de que ambas confesiones fueron claramente voluntarias, el juez no tenía que instruir al jurado sobre el efecto de una confesión invo-luntaria sobre una confesión posterior, ya que aquí no hay ninguna confesión involuntaria. Pero aún si se debía ad-vertir al jurado sobre tal extremo, el error, de haberlo, no fué objetado ni excepcionado ni planteado en apelación, y no sería perjudicial, primero, si este Tribunal llegase al criterio de que ambas confesiones eran claramente voluntarias, como cuestión de hecho y de derecho, y segundo, porque el resto de la prueba, aparte de las confesiones, fué- suficiente para sos-tener la convicción.
Aun suponiendo que se haya cometido error al no instruir al jurado en cuanto al posible efecto de la primera sobre la se-gunda confesión, tal error no fué perjudicial'. Estoy convencido de que no existe probabilidad pronunciada alguna al efecto de que tal omisión del Juez que presidió la vista pudo haber tenido efecto sustancial alguno en el veredicto, primero, porque se-*338gún mi criterio, tanto la primera confesión como la confesión del Barrio San Antón fueron claramente voluntarias. El ju-rado tuvo ante sí todas las circunstancias relacionadas con la forma y manera en que se presentaron esas dos confesiones. No hubo contradicción .alguna en la prueba en cuanto a las circunstancias que rodearon la presentación de esas dos con-fesiones. Aun si el juez hubiese instruido al jurado en forma adecuada en cuanto al posible efecto de la primera confe-sión sobre la segunda, yo creo que el jurado hubiese siempre llegado a la conclusión de que.no hubo efecto alguno, ya que la prueba incontrovertida demuestra claramente que ambas confesiones, fueron voluntarias. No se podría alegar que pre-cisamente al jurado era a quien le correspondía comprobar tal voluntariedad o tal efecto, y que ésa no es función de este tribunal en apelación. Pero, como trataré de demostrar más adelante, la regla prevaleciente es al efecto de que para poder determinar si un error fué o no fué tan perjudicial que im-plique la revocación de la sentencia, este Tribunal debe pre-guntarse a sí mismo si las circunstancias del caso demuestran que era probable que el error tuvo un efecto perjudicial, esto es, si las circunstancias del caso demuestran que era probable que el jurado hubiese llegado a un resultado distinto de no haberse cometido error. Si todo el resto de la prueba presen-tada, independientemente de las confesiones, claramente era más que suficiente para demostrar la culpabilidad del acusado y para justificar un veredicto de culpabilidad y si este Tribunal llegase a la conclusión de que la prueba incontrover-tida demuestra que ambas confesiones fueron voluntarias, en-tonces todas las probabilidades serían al efecto de que.el he-cho de darse una instrucción sobre la relación entre las dos confesiones siempre hubiera producido el mismo resultado, o sea, el mismo veredicto de culpabilidad y, por lo tanto, no procedería la revocación de la sentencia.
Ya se ha establecido que un tribunal en apelaciones no debe suponer que todos los errores son perjudiciales, debiendo el tribunal considerar la totalidad del expediente a los fines *339de comprobar si el resultado ha' sido sustancialmente correcto. Nash v. United States, 50 F.2d 1006. También se ha resuelto por la Corte Suprema de California, en el caso de People v. González, 24 Cal.2d 870, 151 P.2d 251, que corresponde al Tribunal Supremo determinar en apelación si la omisión de instruir adecuadamente al jurado' sobre la voluntariedad de una confesión, y de instruir al jurado que esa es una cuestión a ser resuelta por el jurado, corresponde al Tribunal Supremo, repito, el determinar si tal omisión resulta en tal lesión sus-tancial a la justicia (miscarriage of justice) que la sentencia deba ser revocada. En ese caso de González se resolvió espe-cíficamente que cuando la prueba demuestra la culpabilidad del acusado más allá de una duda razonable, la omisión de instruir en cuanto a la voluntariedad de una confesión no produce tal lesión a la justicia que justifiqué una revocación de la sentencia ya que, en ese caso, según índica la Corte Su-prema de California, el jurado hubiera llegado al mismo re-sultado si la confesión no se hubiese admitido en evidencia o si se hubiese instruido adecuadamente al jurado que era al propio jurado que le correspondía comprobar la volunta-riedad de la confesión.
En el caso de, People v. Britton, 6 Cal.2d 10, 56 P.2d 491, se resolvió que la negativa del juez de primera instancia de acceder a la petición del acusado de que instruyese sobre el valor de una confesión como prueba no era perjudicial y no producía revocación si había suficiente prueba para demostrar Ja culpabilidad del acusado. Se resuelve que era el deber del apelante el establecer con seguridad razonable que, de no ha-berse cometido tal error, el resultado en el tribunal de ins-tancia hubiese sido distinto, y se indica por el Tribunal de California que, después de considerar toda la prueba, era tan improbable que el resultado hubiese sido distinto que era casi inconcebible el que se pudiese haber llegado a otro veredicto que nó fuese el de culpabilidad.
En él caso de Gore v. State, 134 S.W.2d 36, se resuelve que la omisión de instruir al jurado sobre la ley aplicable a *340confesiones, no es un error perjudicial si hay "otra evidencia de culpabilidad que justifique un veredicto de culpabilidad.
En el caso de Rohlfs v. State, 231 N.W. 266, se resuelve que la omisión de instruir al jurado al efecto de que una ad-misión debe ser deliberada o voluntaria no constituye error perjudicial cuando la prueba demuestra que la admisión era voluntaria y deliberada.
En un caso originado en Puerto Rico la Corte del Primer Circuito, en García v. United States, 10 F.2d 355, resolvió que cuando la prueba claramente justificaba un veredicto conde-natorio, sólo procedería una revocación por un error grave en las instrucciones.
Aunque en el caso de Kotteakos v. United States, 328 U. S. 750, se revocó la sentencia por considerar que un error en las instrucciones había sido perjudicial, de acuerdo con las circunstancias especiales del caso, sin embargo, se establecen algunas normas generales que son útiles en la resolución del caso de autos. Por ejemplo, se define la doctrina del error no perjudicial al efecto de que tal doctrina constituye un control judicial de una acción arbitraria en el tribunal sen-tenciador, o un resguardo contra alguna injusticia esencial en el juicio, pero, al mismo tiempo, no debe ser aplicada en tal forma de concederle a un acusado que haya sido justamente convicto una multiplicidad de avenidas de escape, (pág. 760). También se indica que existe una diferencia entre un caso en que la prueba está balanceada, en donde se puede aplicar con más amplitud la doctrina del error perjudicial, y un caso claro de prueba casi unilateral contra el acusado, en cuyo último caso generalmente los errores no son considerados como per-judiciales (pág. 763). Se indica que si el error se refería a aquel mínimo de prueba que sea legalmente suficiente para condenar, procedería una revocación porque, de eliminarse tal prueba o tal error, el resto de la prueba no afectada por el error no sería suficiente siendo entonces el perjuicio sus-tancial. Se resuelve que cuando es altamente probable que el error tuvo un- efecto o influencia sustancial en el veredicto, *341debe revocarse la sentencia. En el caso de autos el error, de haberlo, en cuanto a la relación entre ambas confesiones no se refería a la otra prueba que era claramente suficiente para lograr un veredicto de culpabilidad. Es mi criterio que no existe una probabilidad pronunciada al efecto de que tal error tuvo efecto sustancial alguno en el veredicto ya que, en vista de la clara voluntariedad de ambas confesiones, y de la prueba abrumadora en contra del acusado, el veredicto siempre hu-biera sido el mismo aun si se hubiese dado la instrucción que estamos ahora discutiendo.
En el caso posterior de Fiswick v. United States, 329 U. S. 211, se resuelve que si un error en las instrucciones tuvo al-guna influencia sustancial en el resultado o si existen serias dudas sobre tal extremo, debe revocarse la sentencia aun si puede estar basada en prueba suficiente. Sin embargo, en la propia opinión se indica, en las páginas 218 y 220, que la prueba de culpabilidad no era fuerte y que el caso contra el acusado era débil por lo que el error tuvo una influencia sus-tancial en el resultado. En el caso de autos la prueba contra el acusado fué poderosa y se trataba de un caso fuerte y, en vista de ello y del carácter claramente voluntario de las con-fesiones, tengo que llegar a la conclusión de que el error no tuvo una influencia sustancial sobre el veredicto.
No deseo terminar esta opinión disidente sin citar lo que dijo la Corte Suprema de los Estados Unidos en cuanto a con-fesiones por voz del Juez Jackson, en el caso de Stein v. New York, supra, a las páginas 196 y 197:
“No deseamos desacreditar las doctrinas constitucionales que se han formado para proteger a los inocentes mediante el proceso de convertir esas doctrinas en avenidas técnicas de escape para los culpables.”